 


109 HR 1769 IH: To authorize a national memorial to commemorate the final resting place of those lost at the World Trade Center on September 11, 2001, and for other purposes.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1769 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Fossella introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize a national memorial to commemorate the final resting place of those lost at the World Trade Center on September 11, 2001, and for other purposes. 
 
 
1. Short title This Act may be cited as the September 11th Heroes Memorial Park Act.  
2. Findings and purposes 
(a)FindingsCongress finds the following: 
(1) On September 11, 2001, terrorists hijacked 4 civilian aircraft, crashing 2 of them into the towers of the World Trade Center in New York City, causing the destruction of the towers.  
(2) These were by far the deadliest terrorist attacks ever launched against the United States, claiming the lives of more than 3,000 innocent people, 2,797 of whom died in New York City.  
(3) The debris from the destruction of the World Trade Center towers was taken to a landfill on Staten Island, New York, for cleanup and investigation and to continue the recovery of victim remains and effects that could not be performed at the site of the towers’ collapse in Manhattan.  
(4) Over the 10-month period following September 11, 2001, more than 1,000 people worked at the landfill around the clock every day, tirelessly and carefully sifting through all 1,620,000 tons of debris from the World Trade Center site searching for remains, personal effects, and evidence from what is now considered to be history’s largest crime scene.  
(5) Approximately 20 percent of all the victim remains recovered following the towers’ collapse, as well as more than 54,000 personal items, from wedding rings and photographs to driver licenses and keys were retrieved at the Staten Island site.  
(6) The remains of 306 of the 1,423 World Trade Center victims whose remains have been identified and returned to their families were recovered at the Staten Island site.  
(7) Victims’ families were brought some sort of peace by being given back something personal of lost loved ones, whether through a positive identification of a victim’s remains or the return of something so simple and yet so meaningful as a wedding ring, a watch, or a wallet.  
(8) On July 15, 2002, after 10 months, the cleanup and recovery operations at the landfill on Staten Island, New York, came to a somber conclusion.  
(9)The site commemorates those lost. The determination of appropriate recognition there will be a slowly unfolding process in order to address the interests and concerns of all interested parties. Appropriate national assistance and recognition must give ample opportunity for those involved to voice these broad concerns.  
(10)It is appropriate that the site be designated a unit of the National Park System.  
(b) PurposesThe purposes of this Act are as follows: 
(1)To establish a national memorial to honor the final resting place of some of those lost at the World Trade Center on September 11, 2001. 
(2)To establish the memorial advisory commission to assist with consideration and formulation of plans for a permanent memorial to those lost at the World Trade Center, including its nature, design, and construction. 
(3)To authorize the Secretary of the Interior to coordinate and facilitate the activities of the Memorial Advisory Commission and administer a victim’s memorial at the site of the Fresh Kills Landfill operation on Staten Island, New York.   
3. Memorial to honor the final resting place of those lost at the World Trade Center on September 11, 2001 There is established a memorial at the Staten Island recovery site to honor the final resting place of those lost at the World Trade Center on September 11, 2001.  
4. Advisory commission 
(a) EstablishmentThere is established a commission to be known as the September 11th Heroes Memorial Park Advisory Commission (hereafter in this Act referred to as the Commission).  
(b) MembershipThe Commission shall consist of 15 members as follows: 
(1)The Director of the National Park Service, or the Director's designee. 
(2)7 members appointed by the Secretary of the Interior. 
(3)5 members appointed by the Member of Congress representing the 13th Congressional District of the State of New York. 
(4)1 member appointed by the mayor of the City of New York, New York. 
(5)1 member appointed by the governor of the State of New York.  
(c) TermThe term of the members of the Commission shall be for the life of the Commission.  
(d) ChairThe members of the Commission shall select the Chair of the Commission.  
(e) VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be filled in the same manner as the original appointment.  
(f) MeetingsThe Commission shall meet at the call of the Chairperson or a majority of the members, but not less often than quarterly. Notice of the Commission meetings and agendas for the meetings shall be published in local newspapers and in the Federal Register. Meetings of the Commission shall be subject to section 552b of title 5, United States Code (relating to open meetings).  
(g) QuorumA majority of the members serving on the Commission shall constitute a quorum for the transaction of any business.  
(h) No compensationMembers of the Commission shall serve without compensation, but may be reimbursed for expenses incurred in carrying out the duties of the Commission.  
(i)DutiesThe Commission shall— 
(1) not later than 3 years after the date of the enactment of this Act, submit to the Secretary of the Interior and Congress a report containing recommendations for the planning, design, construction, and long-term management of a permanent memorial at the memorial site;  
(2) advise the Secretary of the Interior on the boundaries of the memorial site;  
(3) advise the Secretary of the Interior in the development of a management plan for the memorial;  
(4) consult and coordinate closely with the city of New York, the State of New York, and other interested parties, including coordination with the City of New York’s Master Planning for the Fresh Kills Landfill site; 
(5)ensure a plan for adequate Federal funding of long-term operation and maintenance of the memorial;  
(6)  provide significant opportunities for public participation in the planning and design of the memorial; and  
(7) officially name the memorial.  
(j) PowersThe Commission may— 
(1) make such expenditures for services and materials for the purpose of carrying out this Act as the Commission considers advisable from funds appropriated or received as gifts for that purpose;  
(2) accept gifts to be used in carrying out this section or to be used in connection with the construction or other expenses of the memorial;  
(3) hold hearings, enter into contracts for personal services and otherwise;  
(4) do such other things as are necessary to carry out this Act; and  
(5) by a vote of the majority of the Commission, delegate such of its duties as it determines appropriate to employees of the National Park Service staff.   
(k) TerminationThe Commission shall terminate upon dedication of the completed memorial.   
5. Duties of the secretary The Secretary of the Interior is authorized to— 
(1) provide assistance to the Commission, including advice on collections, storage, and archives;  
(2) consult and assist the Commission in providing information, interpretation, and the conduct of oral history interviews;  
(3) provide assistance in conducting public meetings and forums held by the Commission;  
(4) participate in or support the planning efforts for the memorial;  
(5) provide programming and design assistance to the Commission for possible memorial exhibits, collections, or activities;  
(6) provide project management assistance to the Commission for design and construction activities;  
(7) provide staff assistance and support to the Commission;  
(8) participate in the formulation of plans for the design of the memorial and to construct the memorial;  
(9) acquire from willing sellers the land or interests in land for the memorial site by donation, purchase with donated or appropriated funds, or exchange; and  
(10) administer the September 11th heroes memorial as a unit of the National Park Service in accordance with this Act and with the laws generally applicable to units of the National Park System such as the Act of August 25, 1916 (39 Stat. 585).   
 
